                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                JONESBORO DIVISION

RONALD E. HENRY                                                                     PLAINTIFF

v.                                Case No. 4:17-cv-00339-KGB

SECRETARY OF NAVY;
DEPARTMENT OF VETERAN AFFAIRS                                                     DEFENDANT

                                         JUDGMENT

       Pursuant to the Order entered separately today, it his hereby ordered that plaintiff Ronald

E. Henry’s complaint is dismissed without prejudice for failure to prosecute.

       So adjudged this 10th day of May, 2019.



                                                    ________________________________
                                                    Kristine G. Baker
                                                    United States District Judge
